FILE COPY




                             COURT OF APPEALS
                          SEVENTH DISTRICT OF TEXAS
                                 AMARILLO

                                        MANDATE
THE STATE OF TEXAS

       To the 72nd District Court of Lubbock County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on February 12,
2015, the cause upon appeal to revise or reverse your judgment between

                       In the Interest of M.H. and Z.H., Children v.

         Case Number: 07-15-00046-CV Trial Court Number: 2012-502,824

was determined and therein our said Court made its order in these words:

        Pursuant to the opinion of the Court dated February 12, 2015, it is ordered,
adjudged and decreed that the appeal is abated and the cause is remanded to the 72nd
District Court of Lubbock County, Texas for further proceedings in accordance with this
Court’s opinion entered this day.

                                             oOo


      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on February 12, 2015.


                                                          Vivian Long
                                                          VIVIAN LONG, CLERK